PER CURIAM.
The circuit court denied appellant’s petition for writ of habeas corpus, finding that his claim that the Department of Corrections (DOC) had improperly structured his various sentences had not been fully ex*694hausted through the administrative grievance process. DOC now shows that in light of the recent decision in Hodgdon v. State, 789 So.2d 958 (Fla.2001), it has restructured DeGroat’s sentences, resulting in a newly established release date of October 14, 2001. We agree with DOC that in light of its recent actions, a determination of whether the circuit court properly denied DeGroat’s original petition for failure to exhaust administrative remedies would serve no useful purpose, and we therefore dismiss this appeal as moot. This disposition is without prejudice, however, to appellant’s right to initiate a new proceeding seeking judicial review of DOC’s recent adjustment to his release date.
MINER, DAVIS and VAN NORTWICK, JJ., concur.